Citation Nr: 1618550	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  09-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.  

3.  Entitlement to service connection for post-traumatic headaches, to include as residuals of a traumatic brain injury (TBI).  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for a left knee disorder.  

6.  Entitlement to service connection for a gynecological disorder to include post tubal ligation syndrome, endometriosis, vaginitis, fibroids and hysterectomy with bilateral salpingo-oopherectomy.  

7.  Entitlement to service connection for incontinence, to include as secondary to post tubal ligation syndrome.  

8.  Entitlement to service connection for excessive hanging skin, to include as a result of numerous surgeries associated with post tubal ligation syndrome.  

9.  Entitlement to service connection for a gastrointestinal disorder to include irritable bowel syndrome.  

10.  Entitlement to service connection for an acquired psychiatric disorder.  

11.  Entitlement to service connection for a disability to account for bilateral shoulder pain.  

12.  Entitlement to service connection for a disability to account for back pain.  

13.  Entitlement to service connection for arthritis.  

14.  Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel



INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran served on active duty from July 1980 to February 1986 and from May 1986 to August 1992.  

The first 10 issues identified above come before the Board of Veterans' Appeals (Board) on appeal from the July 2003, April 2007, and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2010, the Veteran presented sworn testimony on the first ten issues identified above during a hearing before a Veterans Law Judge (VLJ).  In a March 2011 decision, the Board remanded these ten issues for further development, including providing a VA examination.  The Board also remanded issues 11-14, above, for the issuance of a statement of the case (SOC).  The SOC was issued in April 2015, and the Veteran perfected her appeal in June 2015.

When the case returned to the Board, the Veteran was advised in July 2015 that the Veterans Law Judge (VLJ) who had presided over the hearing in 2010 had since retired from the Board, and she was given the opportunity for another hearing.  She did request another hearing, which was then held before the undersigned Veterans Law Judge (VLJ) in November 2015.  

Following the most recent hearing, the record was held open for a period of thirty days, during which the Veteran submitted additional evidence.  In a November 2015 written statement, she waived initial AOJ consideration of this newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During her hearing, the Veteran indicated she continued to receive relevant medical treatment at the VA medical facilities in Salisbury and Charlotte.  However, the most recent records included in the claims file were from 2012.  Accordingly, the record was held open, and the Veteran was invited to provide her updated VA treatment records for the Board to review.

Following her hearing, the Veteran submitted some updated VA treatment records; however, her submission was limited to a summary of medical problems for the requested period, but full treatment records from 2015 only.  As a result, even with this newly submitted evidence, the claims file still does not include the identified VA medical treatment records from 2012 through 2015.  Accordingly, remand is required to obtain these relevant records.

Additionally, the Veteran has not yet been provided with a VA examination regarding her claims for service connection for a back disorder, bilateral shoulder disorder, and asthma disorder.  However, the elements of McLendon have been met regarding each of these claims.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  Regarding her claim for a bilateral shoulder disorder, service treatment records reflect the Veteran sought treatment for shoulder pain following a motor vehicle accident in May 1990, and the Veteran's assertions and current medical records suggest she continued to experience shoulder pain since service and throughout the period on appeal.  Regarding her claim for a back disorder, service treatment records from November 1980 indicate she sought treatment for back pain, and the Veteran's assertions and current medical records suggest she continued to experience recurrent back pain throughout the period on appeal.  Finally, in her July 1992 Report of Medical History, the Veteran indicated she experienced asthma during her active duty service, and her statements and current medical records suggest she continued to experience asthma since service and throughout the period on appeal.  Accordingly, a VA examination should be provided regarding each of these three disorders upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available medical records from the VA medical facilities in Salisbury and Charlotte from 2012 through the present and associate them with the claims file.

2.  Only after obtaining updated VA treatment records, schedule the Veteran for a VA examination regarding the nature and etiology of her bilateral shoulder disorder.  The examiner should review the Veteran's complete claims file, and a full rationale should be provided for any opinion expressed.

The examiner should review the STRs, including her in-service complaint of right shoulder pain following a motor vehicle accident in May 1990 and notation in July 1992 of continuing shoulder pain/muscle spasm in right shoulder since MVA.  Consistent with the factual and medical history, the examiner should address the following questions:

a)  Does the Veteran have a current disorder in either (or both) shoulder(s)?  If so, specifically identify each disorder.
 	
b)  For each shoulder disorder identified, is it as likely as not (50 percent or greater) the Veteran's shoulder disorder began during, or was otherwise caused by, her active duty service?


3.  Only after obtaining updated VA treatment records, schedule the Veteran for a VA examination regarding the nature and etiology of her back disorder.  The examiner should review the Veteran's complete claims file, and a full rationale should be provided for any opinion expressed.

The examiner should review the STRs, including her November 1980 in-service complaint of back pain, and her July 1992 complaint of recurrent back pain with notation by examiner of occasional use of lumbar support device.  Consistent with the factual and medical history, the examiner should address the following questions:

a)  Does the Veteran have a current back disorder?  If so, specifically identify each disorder.
 	
b)  For each back disorder identified, is it as likely as not (50 percent or greater) the Veteran's back disorder began during, or was otherwise caused by, her active duty service?

4.  Only after obtaining updated VA treatment records, schedule the Veteran for a VA examination regarding the nature and etiology of her asthma disorder.  The examiner should review the Veteran's complete claims file, and a full rationale should be provided for any opinion expressed.

The examiner should review the STRs, including her July 1992 Report of Medical History which indicated she experienced asthma during service, with the examiner's notation that the last problems had been more than one year ago, and she was taking no medications at that time.  Consistent with the factual and medical history, the examiner should address the following questions:

a)  Does the Veteran have asthma?
 	
b)  If so, is it as likely as not (50 percent or greater) the Veteran's asthma began during, or was otherwise caused by, her active duty service?

	5.  Conduct any additional development as necessary.

6.  Then, readjudicate the appeals.  If the claims remand denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




